DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on February 24th, 2022 for application no. 17/228,789 filed on April 13th, 2021. Claims 1 and 4-8 are pending. In the present amendment, claim 1 is amended, and claims 2-3 and 9-18 are canceled.

Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a vehicle driveline component having the combination of features recited in claim 1, and particularly “a case having a wall member and defining an internal cavity and a plurality of lever apertures, the lever apertures being formed through the wall member and intersecting the internal cavity”, “a coupling disposed in the internal cavity in the case, the coupling having a movable member that is movable within the case along a movement axis between a first position and a second position, wherein the coupling is configured to transmit rotary power therethrough when the movable member is in the first position, and wherein transmission of rotary power through the coupling is inhibited when the movable member is in the second position”, “a plurality of levers, each of the levers being disposed in an associated one of the of the lever apertures and coupled to the case for pivoting motion about a respective lever pivot axis”, “wherein the levers urge the movable member of the coupling in a first direction along the movement axis from one of the first and second positions to the other one of the first and second positions in response to pivoting motion of the levers about the lever pivot axes that is caused by contact between the levers and the motor output member when the motor output member is driven in a second direction along the movement axis that is opposite the first direction” and “wherein the linear motor includes an electromagnet coil; and wherein the electromagnet coil is the motor output member”.
The closest prior art of Cook (US 2,459,870) discloses a motor output member (Fig. 2, 46, 47), but fails to disclose “wherein the electromagnet coil is the motor output member”, and there is no motivation to modify the prior art absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659